UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1345



JOHN PAUL TURNER, a/k/a Pops,

                Plaintiff - Appellant,

          v.


VETERANS ADMINISTRATION; SOCIAL SECURITY ADMINISTRATION;
INTERNAL REVENUE SERVICE; U.S. DEPARTMENT OF DEFENSE; UNITED
STATES COURT OF APPEALS FOR THE DISTRICT OF COLUMBIA; AUGUSTA
COUNTY CIRCUIT COURT,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:08-cv-00234-sgw)


Submitted:   April 16, 2008                    Decided:   May 7, 2008


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Paul Turner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          John Paul Turner appeals the district court’s order

dismissing this action under 28 U.S.C. § 1915(e)(2)(B) (2000).   We

have reviewed the record and find that this appeal is frivolous.

Accordingly, we dismiss the appeal for the reasons stated by the

district court.   Turner v. Veterans Administration, No. 7:08-cv-

00234-sgw (W.D. Va. Mar. 18, 2008).       We deny the motion to

consolidate and dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                        DISMISSED




                              - 2 -